Citation Nr: 1401895	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO. 12-20 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee exicison of osteochondroma (left knee disability).


REPRESENTATION

Veteran represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1990 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

During the pendency of this case, the Veteran also perfected an appeal to the Board concerning a claim to establish service connection for a right knee disability, as secondary to the service-connected left knee disability.  In an April 2013 rating decision, the RO granted service connection for this disorder.  Since service connection has been granted for this disorder, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the assigned disability rating or the effective date.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is not in appellate status.

Also of note is that the above-named private agent was appointed as the Veteran's representative in October 2012.  See 38 C.F.R. § 14.631(e)(1), (f)(1).  However, in correspondence received on December 9, 2013, the agent notified the Board that he was withdrawing his representation of the Veteran before VA.  The Board emphasizes that the RO had certified the Veteran's appeal to the Board on November 25, 2013, prior to receipt of the agent's letter.  The claims file does not contain any documentation that the Veteran has revoked the agent's authority to act on his behalf, or that he has appointed a new agent or other representative.  As the agent did not provide good cause to withdraw representation with the Board, nor did he certify that he notified the Veteran of his intent to withdraw, withdrawal is not valid and he is deemed to still be the Veteran's representative, as reflected above.  See 38 C.F.R. §§ 14.631(c), 20.608(b).


The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that before the issue of entitlement to service connection for a low back disability can be adjudicated, additional development needs to be conducted.  Initially, the Board notes that the Veteran was provided VA examinations in October 2011 and April 2012.  At each of these examinations, the VA examiners referred to and relied on X-rays of the Veteran's back that had been taken at the VA Medical Center in Sioux Falls in July 2011.  Records of this visit, along with the associated report containing the interpretation of the X-ray results have not been associated with the claims file.  The Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as VA treatment records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the issues on appeal.  38 C.F.R. § 3.159(c) (2013).

As the Veteran receives treatment through VA, and the most recent treatment records are from March 2013, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all outstanding VA treatment records and associate them with the claims file.  In completing this requested action the RO should specifically obtain any outstanding records from the Sioux Falls VAMC from July 15, 2011 to the present, and any other VA treatment records, to include those from the Sioux City Community Based Outpatient Center.

2. After the development requested is completed, re-adjudicate the claim for entitlement to service connection for a low back disability, to include as secondary to the service-connected left knee disability.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

